Appeal by the defendant from a judgment of the Supreme *563Court, Queens County (Eng, J.), rendered April 13, 2004, convicting him of burglary in the third degree and criminal mischief in the third degree, upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
The defendant’s waiver of his right to counsel was unequivocal, voluntary, and intelligently made (see People v Smith, 92 NY2d 516 [1998]). The trial court undertook a sufficiently searching inquiry of the defendant to be reasonably certain that the dangers and disadvantages of giving up the fundamental right to counsel were impressed upon him (see People v Smith, supra; cf. People v Sawyer, 57 NY2d 12 [1982]).
The defendant’s contention that the evidence was not legally sufficient to establish his guilt of the crime of burglary in the third degree is unpreserved for appellate review (see People v Gray, 86 NY2d 10 [1995]). In any event, viewing the evidence in the light most favorable to the People (see People v Contes, 60 NY2d 620 [1983]), we find that it was legally sufficient to establish the defendant’s guilt beyond a reasonable doubt. Moreover, upon the exercise of our factual review power, we are satisfied that the verdict of guilt was not against the weight of the evidence (see CPL 470.15 [5]; People v Torres, 10 AD3d 426 [2004]). Cozier, J.P., Ritter, Rivera and Fisher, JJ., concur.